- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 PETROBRAS INTERNATIONAL FINANCE COMPANY - PifCo (Translation of Registrant's name into English) Cayman Islands (Jurisdiction of incorporation or organization) 4th Floor, Harbour Place 103 South Church Street P.O. Box 1034GT - BWI George Town, Grand Cayman Cayman Islands (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX INCORPORATION BY REFERENCE THIS REPORT ON FORM 6-K IS INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT ON FORM OF F-3ASR OF PETRÓLEO BRASILEIRO S.A.  PETROBRAS (NO. 333-139459) AND PETROBRAS INTERNATIONAL FINANCE COMPANY (NO. 333-139459-01). MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE -MONTH PERIOD ENDED MARCH 31, 2010 Forward Looking Statements This report on Form 6-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are not based on historical facts and are not assurances of future results. These forward-looking statements are subject to certain risks and uncertainties, including, but not limited to, our ability to obtain financing, changes by Petróleo Brasileiro S.A.  Petrobras in its use of our services for market purchases of crude oil and oil products, and changes in government regulations applicable to us and Petrobras. All forward-looking statements attributed to us or a person acting on our behalf are expressly qualified in their entirety by this cautionary statement, and you should not place reliance on any forward-looking statement contained herein. Basis of Presentation You should read the following discussion of our financial condition and results of operations together with the attached unaudited consolidated financial statements and the accompanying notes for the three-month period ended March31,2010, beginning on page F-2. You should also read our audited consolidated financial statements for the year ended December 31, 2009, and the accompanying notes, which are included in our annual report on Form 20-F filed with the United States Securities and Exchange Commission on May 19, 2010, but which are not presented in this Form 6-K. The unaudited consolidated financial statements for the three-month period ended March 31, 2010 and March 31, 2009, and the accompanying notes, have been presented in U.S. dollars and prepared in accordance with U.S. GAAP. As a subsidiary of Petrobras, we also prepare our consolidated financial statements in accordance with accounting practices adopted in Brazil. Overview We are a wholly-owned subsidiary of Petrobras. Accordingly, our financial condition and results of operations are significantly affected by decisions of our parent company. Our ability to meet our outstanding debt obligations depends on a number of factors, including: · Petrobras financial condition and results of operations; · the extent to which Petrobras continues to use our services for market purchases of crude oil and oil products; · Petrobras willingness to continue to make loans to us and provide us with other types of financial support; · our ability to access financing sources, including the international capital markets and third-party credit facilities; and · our ability to transfer our financing costs to Petrobras. We earn income from: · sales of crude oil and oil products to Petrobras; · sales of crude oil and oil products to third parties and affiliates; and · the financing of sales to Petrobras, inter-company loans to Petrobras and investments in marketable securities and other financial instruments. Our operating expenses include: · cost of sales, which is comprised mainly of purchases of crude oil and oil products; · selling, general and administrative expenses; and · financial expense, mainly from interest on our lines of credit and capital markets indebtedness, sales of future receivables and inter-company loans from Petrobras. Purchases and Sales of Crude Oil and Oil Products We typically purchase crude oil and oil products in transactions with payment terms of approximately 30 days. Petrobras typically pays for shipments of crude oil and oil products that we sell to it over a period of up to 330days, which allows Petrobras sufficient time to assemble the necessary documentation under Brazilian law to commence the payment process for its shipments. During this period, we typically finance the purchase of crude oil and oil products through either funds previously provided by Petrobras or third-party trade finance arrangements. The difference between the amount we pay for crude oil and oil products and the amount Petrobras pays for that same crude oil and oil products is deferred and recognized as part of our financial income on a straight-line basis over the period in which Petrobras payments to us come due. We also purchase crude oil and oil products from Petrobras for sale outside Brazil. Additionally, we sell and purchase crude oil and oil products to and from third parties and related parties, mainly outside Brazil. Results of Operations for the Three-month Period Ended March 31, 2010, Compared to the Three-month Period Ended March 31, 2009 Net (Loss) Income We had a loss of U.S.$72 million in the first three months of 2010 compared to a net income of U.S.$108million in the first three months of 2009. Sales of Crude Oil and Oil Products and Services Our sales of crude oil and oil products and services increased 83.2% to U.S.$9,950 million in the first three months of 2010 compared to U.S.$5,431 million in the first three months of 2009. This increase was primarily due to higher sales prices resulting from a 71.7% increase in the average price of Brent crude oil, to U.S.$76.24 per barrel during the first three months of 2010 compared to U.S.$44.40 per barrel during the first three months of 2009. Cost of Sales Cost of sales increased 91.8% to U.S.$9,827 million in the first three months of 2010 compared to U.S.$5,124 million in the first three months of 2009. This increase was proportional to the increase in sales of crude oil and oil products and services and was primarily due to the same reasons, and also to lower average inventory price formation for oil and oil products acquired during periods of low international prices. Selling, General and Administrative Expenses Our selling, general and administrative expenses consist primarily of shipping costs and fees for services, including accounting, legal and rating services. These expenses decreased 11.7% to U.S.$128 million in the first three months of 2010 compared to U.S.$145 million in the first three months of 2009. Shipping costs decreased 26.5% to U.S.$83 million during the first three months of 2010 compared to U.S.$113 million during the same period of 2009, primarily due changes in international market trends and shipping routes. Other Operating Expenses Our other operating expenses consist primarily of inventory impairment adjustments for our inventory of crude oil and oil products. These expenses increased 75.0% to U.S.$14 million in the first three months of 2010 compared to U.S.$8 million in the first three months of 2009 . 2 Financial Income Our financial income consists of the financing of sales to Petrobras, inter-company loans to Petrobras, investments in marketable securities and other financial instruments. Our financial income decreased 40.4% to U.S.$288 million in the first three months of 2010 compared to U.S.$483 million in the first three months of 2009. This decrease was primarily due to reduced income from financing of sales to Petrobras and derivative income for exchange traded contracts resulting from volatility in average international oil prices. Financial Expense Our financial expense consists of interest paid and accrued on our outstanding indebtedness, other fees associated with our issuance of debt and other financial instruments. Our financial expense decreased 36.0% to U.S.$340 million in the first three months of 2010 compared to U.S.$531 million in the first three months of 2009. This decrease was primarily due to decreased inter-company loans from Petrobras and decreased derivative expense for exchange traded contracts resulting from volatility in average international oil prices. Liquidity and Capital Resources Overview We finance our oil trading activities principally from commercial banks, including lines of credit, as well as through inter-company loans from Petrobras and the issuance of notes in the international capital markets. As an offshore, non-Brazilian company, we are not legally obligated to receive prior approval from the Brazilian National Treasury before incurring debt or registering debt with the Central Bank. As a matter of policy, however, we only issue debt following the recommendation of any of Petrobras Chief Financial Officer, Executive Board or Board of Directors, depending on the aggregate principal amount and the tenor of the debt to be issued. Sources of Funds Our Cash Flow At March 31, 2010, we had cash and cash equivalents of U.S.$416 million compared to U.S.$953million at December 31, 2009. The decrease in our cash and cash equivalents was primarily due to payments of loans to Petrobras. Our operating activities provided net cash of U.S.$1,728 million in the first three months of 2010 compared to using net cash of U.S.$744 million in the first three months of 2009, primarily due to an increase in cash received from related parties during this period as a result of our sales of crude oil and oil products. Our investing activities used net cash of U.S.$5 million in the first three months of 2010 compared to using net cash of U.S.$142million in the first three months of 2009, primarily as a result of decreased investments in marketable securities held by a fund that includes investments in Petrobras special purposes companies. Our financing activities used net cash of U.S.$2,261 million in the first three months of 2010 compared to providing net cash of U.S.$980 million in the first three months of 2009, primarily due to payments of loans to Petrobras. Accounts Receivable Accounts receivable from related parties decreased 6.2% to U.S.$15,001 million at March 31, 2010, from U.S.$15,986 million at December 31, 2009, primarily due to an increase in cash received from related parties during this period as a result of our sales of crude oil and oil products. 3 Our Short-Term Borrowings Our short-term borrowings are denominated in U.S. dollars and consist of short-term lines of credit, loans from financing institutions and the short-term portion of long-term lines of credit, loans from financing institutions and sale of right to future receivables. At March 31, 2010, we had borrowed U.S.$1,956 million under lines of credit and loans from financing institutions, including the current portion of long-term lines of credit compared to U.S.$1,892 million borrowed at December 31, 2009. Our short-term lines of credit at March31, 2010 bear interest at an initial rate of Libor plus spreads reflecting prevailing rates at the time of incurrence. At March 31, 2010, we had utilized all available funds from lines of credit specifically designated for the purchase of imported crude oil and oil products. Our notes payable to related parties consist of loans from Petrobras, which decreased 29.1% to U.S.$5,571million at March 31,2010, from U.S.$7,862 million at December 31, 2009, as a result of the application of proceeds from issuances of debts and sales of crude oil and oil products. Our Long-Term Borrowings At March 31, 2010, we had long-term borrowings outstanding in financing institutions of: · U.S.$1,391million (U.S.$1,828 million current portion) in long-term lines of credit due between 2011 and 2017 compared to U.S.$1,396 million at December31, 2009. At March 31, 2010, we had utilized all of our available funds from lines of credit to purchase crude oil and oil products on the international market for sale to Petrobras and to purchase Petrobras crude oil and oil products exports; and · U.S.$286 million (U.S.$73 million current portion) under the loan agreement with Malha Gas Investment Co.Ltd. (M-GIC), which acts as a Facility Agent for the Japan Bank for International Cooperation (JBIC). This loan bears interest at Libor plus 0.8% per year, payable semi-annually. The principal amount has been paid semi-annually since December 15, 2009 and will mature on December 15, 2014. At March 31, 2010, we also had outstanding: · U.S.$235 million in Senior Notes due 2011, bearing interest at the rate of 9.75%; · U.S.$247 million (U.S.$68 million current portion) in connection with Petrobras exports prepayment program, consisting of Senior Trust Certificates due 2015 that bear interest at the rate of 6.436% and Senior Trust Certificates due 2013 that bear interest at the rate of 3.748%; · U.S.$10,710 million in Global Notes, due between 2013 and 2040 that bear interest at rates from 5.75% to 9.125% per year. Interest on these notes is paid semi-annually and the proceeds were used for general corporate purposes, including the financing of the purchase of oil product imports, the repayment of existing trade-related debt and inter-company loans; and to repay the bridge loans incurred at the beginning of 2009; and · U.S.$375 million (¥35 billion) in Japanese Yen Bonds issued in September 2006 and due September 2016. The issue was a private placement in the Japanese market with a partial guarantee from the Japan Bank for International Cooperation (JBIC). The bonds bear interest at the rate of 2.15% per year, payable semi-annually. On the same date, we entered into a swap agreement with Citibank, swapping the total amount of this debt to a U.S. dollar-denominated debt. Our outstanding position at March 31, 2010 in irrevocable letters of credit was U.S.$577 million compared to U.S.$556 million at December 31, 2009, supporting crude oil and oil products imports and services. At December 31, 2009, we had standby committed facilities available in the amount of U.S.$494 million, which are not committed to any specific use. We have not drawn down amounts under these facilities, and, as of the date of this filing, we have not scheduled a date for the drawdown. In March 2010, the corporate guaranty issued by PifCo to International Finance Corporation  IFC in the amount of U.S.$40 million to back a loan incurred by affiliate company Quattor Petroquímica was terminated, and all of PifCos obligations under the guaranty were extinguished, as a result of full payment by Quattor Petroquímica of the underlying loan . 4 The following table sets forth the sources of our current and long-term debt at March 31, 2010 and March31,2009: CURRENT AND LONG-TERM DEBT March 31, 2010 December 31, 2009 (in millions of U.S. dollars) Current Long-term Current Long-term Financing institutions U.S.$1,956 U.S.$1,677 U.S.$1,892 U.S.$1,682 Senior Notes 5 11 Sale of right to future receivables 70 70 Assets related to export prepayment to be offset against sale of right to future receivables - - Global Notes Japanese Yen Bonds - 2 U.S.$2,148 U.S.$13,244 U.S.$2,157 U.S.$13,269 The following table sets forth the sources of our capital markets debt outstanding at March 31, 2010: CAPITAL MARKETS DEBT OUTSTANDING Notes Principal Amount (in millions of U.S. dollars) 9.750% Senior Notes due 2011 3.748% Senior Trust Certificates due 2013 82 9.125% Global Notes due 2013 7.750% Global Notes due 2014 6.436% Senior Trust Certificates due 2015 2.15% Japanese Yen Bonds due 2016 (3) 6.125% Global Notes due 2016 8.375% Global Notes due 2018 5.875% Global Notes due 2018 7.875% Global Notes due 2019 5.75% Global Notes due 2020 6.875% Global Notes due 2040 Total U.S.$11,673 Unless otherwise noted, all debt is issued by us, with support from Petrobras through a guaranty. Does not include Junior Trust Certificates issued by PF Export Trust in connection with Petrobras exports prepayment program, because we are the beneficiary of such Junior Trust Certificates. Issued in connection with Petrobras exports prepayment program. Issued by us on September 27, 2006 in the amount of ¥ 35 billion, with support from Petrobras through a standby purchase agreement. Off Balance Sheet Arrangements At March 31, 2010, we had no off-balance sheet arrangements that have, or are reasonably likely to have, a material effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. 5 Petrobras International Finance Company (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Financial Statements March 31, 2010 and 2009 together with Report of Independent Registered Public Accounting Firm Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Financial Statements March 31, 2010 and 2009 Contents Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets 4-5 Consolidated Statements of Operations 6 Consolidated Statements of Changes in Stockholders Deficit 7 Consolidated Statements of Cash Flows 8 Notes to the Consolidated Financial Statements 9-21 2 Table of Contents Report of Independent Registered Public Accounting Firm To the Executive Board and Stockholder of Petrobras International Finance Company We have reviewed the accompanying condensed consolidated balance sheet of Petrobras International Finance Company and its subsidiaries (PifCo or the Company) as of March 31, 2010, and the related condensed consolidated statements of operations, cash flows and changes in stockholders deficit for the three-month periods ended March 31, 2010 and 2009. These condensed consolidated financial statements are the responsibility of the Companys management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States. May 27, 2010 /s/ KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil 3 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Balance Sheets March 31, 2010 and December 31, 2009 (In thousand of U.S. dollars) Assets March 31, December 31, (Unaudited) Current assets Cash and cash equivalents (Note 3) Marketable securities (Note 4) Trade accounts receivable Related parties (Note 6) Other Notes receivable - related parties (Note 6) Inventories (Note 5) Export prepayments - related parties (Note 6) Restricted deposits for guarantees and other Property and equipment Investments in non-consolidated company (Note 1) 12 13 Non-current assets Marketable securities (Note 4) Notes receivable - related parties (Note 6) Export prepayment - related parties (Note 6) Restricted deposits for guarantees and prepaid expenses Total assets See the accompanying notes to the consolidated financial statements. 4 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Balance Sheets March 31, 2010 and December 31, 2009 (In thousand of U.S. dollars, except for number of shares and per share amounts) Liabilities and stockholders deficit March 31, December 31, (Unaudited) Current liabilities Trade accounts payable Related parties (Note 6) Other Notes payable - related parties (Note 6) Short-term financing (Note 7) Current portion of long-term debt (Note 7) Accrued interest (Note 7) Other current liabilities Long-term liabilities Long-term debt (Note 7) Stockholders deficit Shares authorized and issued Common stock - 300,050,000 shares at par value US$ 1 Additional paid in capital Accumulated deficit (705,177) Other comprehensive income Loss on cash flow hedge (17,106) (155,839) Total liabilities and stockholders deficit See the accompanying notes to the consolidated financial statements. 5 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Statements of Operations March 31, 2010 and 2009 (In thousand of U.S. dollars, except net income per share amounts) (Unaudited) Three-month periods ended March 31, Sales of crude oil, oil products and services Related parties (Note 6) Other Cost of sales Related parties (Note 6) Other Selling, general and administrative expenses Related parties (Note 6) Other Other operating expenses Operating (loss)/income Equity in results of non-consolidated company - Financial income Related parties (Note 6) Derivatives on sales and financial transactions Related parties (Note 6) Other (Note 9) Financial investments Other Financial expense Related parties (Note 6) Derivatives on sales and financial transactions Related parties (Note 6) Other (Note 9) Financing Other Financial expense, net Exchange variation, net Other (expense)/income, net Net (loss)/income for the period (72,422) 107,468 Net (loss)/income per share for the period - US$ ( 0.35 See the accompanying notes to the consolidated financial statements. 6 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Statements of Changes in Stockholders Deficit March 31, 2010 and 2009 (In thousand of U.S. dollars) (Unaudited) Three-month periods ended March 31, Common stock Additional paid in capital Balance at January 1 Balance at the end of the period Accumulated deficit Balance at January 1 Net (loss)/income for the period 107,468 Balance at the end of the period Other comprehensive income Loss on cash flow hedge Balance at January 1 Change in the period Balance at the end of the period Total stockholders deficit See the accompanying notes to the consolidated financial statements. 7 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Statements of Cash Flows March 31, 2010 and 2009 (In thousand of U.S. dollars) (Unaudited) Three-month periods ended March 31, Cash flows from operating activities Net (loss)/income for the period Adjustments to reconcile net (loss)/income to net cash from operating activity: Depreciation, amortization of prepaid expenses and debt amortization Loss on inventory (Note 5) (312) (139,609) Equity in results of non-consolidated company 1 Decrease (increase) in assets: Trade accounts receivable Related parties (1,848,852) Other (702,910) (45,026) Receipt of export prepayments - related parties Other assets Increase (decrease) in liabilities: Trade accounts payable Related parties 924,846 Other Other liabilities (105,126) Net cash provided by/(used in) operating activities (744,081) Cash flows from investing activities Marketable securities, net (3,442) (135,507) Notes receivable - related parties, net (2,083) (6,512) Property and equipment 872 15 Net cash used in investing activities (4,653) (142,004) Cash flows from financing activities Short-term financing, net of issuance and repayments - Proceeds from issuance of long-term debt - Principal payments of long-term debt (21,895) (61,645) Short-term loans - related parties, net (2,302,727) (1,457,872) Net cash (used in)/provided by financing activities (Decrease)/Increase in cash and cash equivalents Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period See the accompanying notes to the consolidated financial statements. 8 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (In thousand of U.S. dollars, except as otherwise indicated) 1. The Company and its Operations Petrobras International Finance Company - (PifCo or the Company) was incorporated in the Cayman Islands on September 24, 1997 and operates as a wholly-owned subsidiary of Petrobras. PifCo purchases crude oil and oil products from third parties and sells to Petrobras including occasionally a premium on a deferred payment basis. PifCo also purchases crude oil and oil products from Petrobras and sells them outside Brazil. Accordingly, intercompany activities and transactions, and therefore the Company's financial position and results of operations, are affected by decisions made by Petrobras. Additionally, the Company sells oil and oil products to and from third parties and related parties mainly outside Brazil. Commercial operations are carried out under normal market conditions and at commercial prices. PifCo also engages in international capital market borrowings as a part of the Petrobras financial and operating strategy. The following is a brief description of each of the Companys wholly-owned subsidiaries: Petrobras Singapore Private Limited Petrobras Singapore Private Limited (PSPL), based in Singapore, was incorporated in April 2006 to trade crude oil and oil products in connection with trading activities in Asia. In 2008, PSPL took a 50% participation in PM Bio Trading Private Limited, a joint venture with Mitsui & Co. LTD established in Singapore to trade ethanol and to perform other related activities with a main focus in the Japanese market. PM Bio Trading Private Limited is scheduled to commence its operations in 2010. Petrobras Finance Limited Petrobras Finance Limited (PFL), based in the Cayman Islands, in connection with the Companys structured finance export prepayment program, whereby PFL purchases fuel oil from Petrobras and sells this product in the international market, including sales to designated customers, in order to generate receivables to cover the sale of future receivables debt. Certain sales were through subsidiaries of Petrobras. 9 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except as otherwise indicated) 1. The Company and its Operations (Continued) Petrobras Europe Limited Petrobras Europe Limited (PEL), based in the United Kingdom, consolidates Petrobras European trade and finance activities.These activities consist of advising on and negotiating the terms and conditions for crude oil and oil products supplied to PifCo, Petrobras Paraguay, Petrobras International Braspetro B.V.  PIBBV and Petrobras, as well as marketing Brazilian crude oil and other derivative products exported to the geographic areas in which the Company operates. PEL plays an advisory role in connection with these activities and undertakes no commercial or financial risk. Bear Insurance Company Limited Bear Insurance Company Limited (BEAR), based in Bermuda, contracts insurance for Petrobras and its subsidiaries. 2. Basis of Financial Statement Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (US GAAP). Although certain information normally included in consolidated financial statements prepared in accordance with US GAAP has been condensed or omitted, the disclosures are adequate to make the information presented not misleading. The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2009 and the notes thereto. The consolidated financial statements as of March 31, 2010 and for the three-month periods ended March 31, 2010 and 2009, included in this report are unaudited. However, they reflect all normal recurring adjustments that are necessary for a fair presentation of such consolidated financial statements. The results for interim periods are not necessarily indicative of trends or of results to be expected for a full year. 10 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except as otherwise indicated) 2. Basis of Financial Statement Presentation (Continued) The preparation of these consolidated financial statements requires the use of estimates and assumptions that determine the amounts of the assets, liabilities, revenues and expenses reported in the consolidated financial statements, as well as amounts included in the notes thereto. Events subsequent to March 31, 2010, were evaluated until the time oftheForm 6-K filing with the Securities and Exchange Commission. a. Foreign currency translation The Companys functional currency is the U.S. dollar. All monetary assets and liabilities denominated in a currency other than the U.S. dollar are remeasured into the U.S. dollar using the current exchange rates. The effect of variations in the foreign currencies is recorded in the consolidated statement of operations as financial expense or income. b. Recently adopted accounting standards Transfers and Servicing (ASC 860), Accounting for Transfers of Financial Assets (ASU 2009-16) The FASB issued ASU 2009-16 in December 2009. This standard removes the concept of a Qualifying Special Purpose Entity (QSPE) and the exception for QSPE consolidation and clarifies the requirements for financial asset transfers eligible for sale accounting. ASU 2009-16 was adopted in January 1, 2010, and did not impact on the Companys results of operations, financial position or liquidity. Consolidation (ASC 810), Improvements to Financial Reporting by Enterprises Involved With Variable Interest Entities (ASU 2009-17) The FASB issued ASU 2009-17 in December 2009. This standard became effective for the Company January 1, 2010. ASU 2009-17 requires the enterprise to qualitatively assess if it is the primary beneficiary of a variable-interest entity (VIE), and, if so, the VIE must be consolidated. Additionally, this Statement requires continuous assessments of whether an enterprise is the primary beneficiary of a VIE. ASU 2009-17 was adopted in January 1, 2010, and did not impact on the Companys results of operations, financial position or liquidity. 11 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except as otherwise indicated) 3. Cash and Cash Equivalents March 31, December 31, (Unaudited) Cash and banks Time deposits and short-term investment 4. Marketable Securities Total Interest rate March 31, December 31, Security (ii) Maturity per annum 2010 (i) 2009 (i) (Unaudited) Available for Sale (iii) Clep 8% Available for Sale (iii) Marlim 7.4% + IGPM(*) Held to Maturity Charter 3.75% Held to Maturity NTS 2010-2014 1.26%/4.19% Held to Maturity NTN 2010-2014 1.26%/2.69%/4.19% Held to Maturity Mexilhão 4.56% Held to Maturity Gasene 0.90%/1.29% Held to Maturity PDET 2.14% Held to Maturity TUM 0.88% up to 3.69% Less: Current balances (*) IGPM - General Market Price Index, calculated by the Brazilian Institute of Economics (IBRE) of the Getulio Vargas Foundation (FGV). (i) The balances include interest and principal. (ii) Securities held by the fund are respective to the special purposes companies, established to support Petrobras infrastructure projects, are not US exchange traded securities. (iii) Changes in fair value related to the securities classified as available for sale are diminimus and were included in the Statement of Operations as financial income. 12 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except as otherwise indicated) 5. Inventories March 31, December 31, (Unaudited) Crude oil Oil products and other Ethanol Inventories are stated at the lower of cost or net realizable market value. At March31, 2010 and December 31, 2009 the inventories were reduced in US$ 7 and US$318, respectively, due to declines in international oil prices, which have been classified as other operating expenses in the statement of operations. The Company adopted the net realizable value for inventories impairment purposes. 13 Table of Contents Petrobras International Finance Company and subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except as otherwise indicated) 6. Related Parties Petrobras International Petróleo Brasileiro Braspetro B.V. - Downstream Participações S.A. S.A. - PIB BV and its and its March 31, December 31, Petrobras Subsidiaries subsidiaries Other 2009 (Unaudited) Current assets Marketable securities (iv) - - - Accounts receivable, principally for sales (i) Notes receivable - - Export prepayment - - - Other - - - Investments in non-consolidated company - - - 12 12 13 Other assets Marketable securities (iv) - - - Notes receivable - - - Export prepayment - - - Current liabilities Trade accounts payable - Notes payable (ii) - - - Other - For the three-month periods ended Consolidated Statement of operations March 31, March 31, Sales of crude oil and oil products and services Purchases (iii) Selling, general and administrative expense Equity in results of non-consolidated company - Financial income 68 Financial expense - - Commercial operations between PifCo and its subsidiaries and affiliated companies are carried out under normal market conditions and at commercial prices, except for the sales of oil and oil products to Petrobras, which have an extended settlement period consistent with PifCos formation as a financing entity, and include financing charges accrued during the extended payment period. Certain affiliates of PifCo and PFL, which are subsidiaries of Petrobras, serve as agents in connection with export sales to certain customers under the export prepayment program. Those transactions have been classified as related party transactions for purposes of these financial statements
